As filed with the Securities and Exchange Commission on June 10, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 Supertex, Inc. (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 94-2328535 (I.R.S. Employer Identification No.) 1235 Bordeaux Drive Sunnyvale, California 94089 (Address of principal executive offices) 94089 (Zip Code) Supertex, Inc. 2009 Equity Incentive Plan (Full title of the plans) Henry C. Pao President and Chief Executive Officer Supertex, Inc. 1235 Bordeaux Drive Sunnyvale, California 94089 (408) 222-8888 (Name, address and telephone number of agent for service) Copy to: Stephen M. Wurzburg Pillsbury Winthrop Shaw Pittman LLP 2475 Hanover Street Palo Alto, CA 94304 (650) 233-4500 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act.(Check one) £ Large accelerated filerý Accelerated filer£Non-accelerated filer£ Smaller reporting company (Do not check if smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered (1) Amount To Be Registered(2) Proposed Maximum Offering Price Per Share(3) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, no par value per share, to be issued under the 2009 Stock Incentive Plan (4) 1,159,509 $ 24.595 $ 28,518,123.86 $ 1,753.63 (5) (1)The securities to be registered include options and rights to acquire Common Stock. (2)Pursuant to Rule 416, this registration statement also covers any additional securities that may be offered or issued in connection with any stock split, stock dividend, recapitalization or any other similar transaction effected without receipt of consideration, which results in an increase in the number of the Registrant’s outstanding shares of Common Stock. (3)Estimated pursuant to Rules 457(c) and 457(h) under the Securities Act of 1933, as amended (the “Securities Act”), solely for the purposes of calculating the registration fee, based on the average of the high and low prices of the Common Stock as reported on the Nasdaq Global Market on June 8, 2010. (4)This includes (1) 1,000,000 shares reserved under the 2009 Equity Incentive Plan (the “2009 Plan”) which had never been reserved for issuance under any other employee benefit plan and (2) 159,509 shares originally reserved under the 2001 Plan which as of August 14, 2009, were not subject to currently outstanding options under that plan and had not been issued pursuant to the prior exercise of options granted under that plan. (5)The filing fee was calculated solely on the basis of the 1,000,000 shares reserved for the first time under the 2009 Plan. The filing fee for the 159,509 shares described in footnote 4 transferred from the 2001 Plan has been paid in connection with Registration Statement No. 333-69594 on Form S-8 filed on September 18, 2001, by Registrant covering the 2001 Plan and is creditable under Rule 457(p). The Registration Statement shall become effective upon filing in accordance with Rule 462 under the Securities Act. PARTI INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item1. Plan Information.* Item2. Registrant Information and Employee Program Annual Information.* *Information required by PartI to be contained in the Section10(a) prospectus is omitted from this Registration Statement in accordance with Rule428 under the Securities Act of 1933, as amended (the “Securities Act”) and the Note to PartI of Form S-8. PARTII INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference. The following documents filed by the Registrant with the Securities and Exchange Commission (the “Commission”) are hereby incorporated by reference in this Registration Statement: (a) The
